DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “gap D” as described in the specification [0038]. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claim 5, the limitation, “stopping the removal of the particles when a cranking signal is inputted into the diesel engine during removing the particles” is unclear. Specifically, it is not understood exactly what is required by this limitation. 
The signal is an injection signal. When the engine is cranked (in claim 5), presumably this signal will still need to be sent to run the engine. So what does it mean that it is stopped? Was the initial signal (of claim 1) a constant “ON” such that it is then stopped (e.g. turned “OFF”) in claim 5? This seems unlikely, since it would only move the control valve one time and then hold it there. Is the initial signal repeated iteratively for some duration but the repetition is stopped in claim 5? If so, then it is confusing to characterize it as being “stopped” when the engine is restarted. Is it just that with the engine being restarted the increase in fuel pressure will render it such that the same signal will not longer achieve the effect of removing particles (as discussed in the instant specification [0038, 0039]?
In re claim 10, see above (In re claim 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Alozy et al. (FR 3 083 268 A1) (citations made to attached translation) in view of Teerman et al. (US 4,741,478).

In re claim 1:
For clarity, this rejection will first be generally described without claim mapping and will then be described in detail with claim mapping.
General: Alozy discloses a method of operating an engine wherein injectors are actuated after the engine is stopped, but is silent as to the engine being a diesel engine and as to the removal of any particles in the injectors. However, applying Alozy’s method to a conventional diesel engine having conventional injectors, as would be obvious to do, would result in the recited removal of particles – even if unintentionally – and thus yield the claimed invention.

Detailed: Alozy discloses a method of operating an injector of an engine (abstract, [0004] (relevant portion quoted below)), the method comprising: 
“This calibration comprises a step 110 of injecting a predetermined quantity of fuel by an injector whose corresponding cylinder is in a phase without compression, that is to say with the valve open, and more preferably in a phase of compression. 'exhaust. This step 110 is also implemented when the engine is stopped. To do this, the electronic control unit 30 can for example be configured, in a manner known to those skilled in the art, to detect that the engine is stopped, and identify a cylinder in the exhaust phase, from data provided by a crankshaft position sensor and a camshaft position sensor of the engine (not shown).”
recognizing a stop of the engine (above);
inputting an injection signal to the injector of the stopped engine (above); and 
moving a control valve (e.g. a conventional “control” valve or a needle valve) of the injector in a passage (e.g. whatever passage the valve is in) by the injection signal (above).

Alozy is silent as to:
the engine being a diesel engine having injectors with control valves in low-pressure passages, and
the removal of particles;
and thus lacks:
A method of removing particles in an injector of a diesel engine, the method comprising: 
recognizing a stop of the diesel engine; 
inputting an injection signal to the injector of the stopped diesel engine; and 
moving a control valve of the injector in a low-pressure passage by the injection signal to remove the particles accumulated on an inner wall of the low-pressure passage.

However, diesel engines having injectors with control valves in low pressure passages are known. For example, see Teerman (title, col 2, ln 44 – 53).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the system of Alozy to a diesel engine having such injectors, as taught by Teerman, as it is a known technique for accommodating injector deterioration (Alozy: abstract; [0001]) and one of ordinary skill would readily appreciate its utility in a diesel engine as in any other engine having such parts.
Regarding the limitations directed to the removal of particles, these are recitations of an intended effect. Notably, insofar as this effect would be realized in the instant invention, it would also be realized in the proposed system by virtue of the fact that the same parts are performing the same motions under the same conditions. That is, actuating the injectors will be realized by motion of the control valve which would remove particles in its associated low-pressure passage.
In re claim 2, regarding the limitation, “recognizing a non-input of a cranking signal to the diesel engine from a stop point of the diesel engine to a set time”, given the disclosure of Alozy ([0004]: “To do this, the electronic control unit 30 can for example be configured, in a manner known to those skilled in the art, to detect that the engine is stopped, and identify a cylinder in the exhaust phase, from data provided by a crankshaft position sensor”), it would have been obvious to one of ordinary skill to determine the engine is stopped in the recited manner, as it naturally follows from the cited disclosure.
In re claim 3, regarding the limitation, “wherein inputting the injection signal to the injector comprises inputting the injection signal to the injector for a set time by a set period”, it is necessarily the case that this function is performed since the signal must exist at some point for some duration. Moreover, it would have been obvious to determine such a time and period in order to most desirably achieve the function.
In re claim 4, regarding the limitation, “wherein inputting the injection signal to the injector further comprises inputting the injection signal to a plurality of the injectors of cylinders in the diesel engine”, Alozy discloses that the method may be performed for a plurality of injectors, though notably not all will be in the exhaust stroke at the same time ([0004]: “Indeed, it is not possible to control the injector being in the exhaust phase during an engine stop, but statistically all the injectors can be successively in the exhaust phase during a series of engine stops.”). However, in an engine which does have multiple injectors associated with cylinders in the exhaust stroke at the same time (e.g. an engine with more than 4 cylinders), it would have been obvious to one of ordinary skill in the art to perform the strategy for a plurality of injectors, as claimed.
In re claim 5, see above (Claim Rejections – 35 USC 112). Regarding the limitation, “further comprising stopping the removal of the particles when a cranking signal is inputted into the diesel engine during removing the particles”: Insofar as this limitation requires the effect that the particles stop being removed due to the increased fuel pressure that comes with starting the engine, this will be realized in the proposed system too. If this is meant to capture that, in some way, the dedicated operation that takes place when the engine is stopped is itself ended, this would have been obvious to one of ordinary skill to do in the proposed system as the engine restarting requires the injectors to behave in a particular fashion (e.g. rhythm) that may be different from that of the operation while the engine is stopped.
In re claim 6, see above (In re claim 1).
In re claim 7, see above (In re claim 2).
In re claim 8, see above (In re claim 3).
In re claim 9, see above (In re claim 4).
In re claim 10, see above (In re claim 5).
In re claim 11, see above (In re claim 1).

Conclusion
See PTO-892: Notice of References Cited.
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tsukakoshi (JP 2015-075069) (citations made to attached translation) discloses (abstract) a method of removing deposits from injectors in a stopped engine involving cooling injector tips [0043, 0044, 0048] or of removing deposits from injectors in an engine immediately before it is stopped involving fuel pressure control [0049], but lacks the combination of features recited in claim 1.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747